DETAILED ACTION
This Office Action is in response to Application filed November 21, 2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I and Species A, claims 1-5 and 11, in the reply filed on December 30, 2021 is acknowledged.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
On line 2 of claim 1, “(wherein R” should be replaced with “, wherein R”.
On line 7 of claim 1, “Cd),” should be replaced with “Cd,”.
On line 6 of claim 5, both phrases “a mean value” should be replaced with “the mean value”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
(1) Regarding claim 1, it is not clear what “an absolute value” recited on lines 11-12 refers to, because it is not clear whether the “absolute value” refers to an absolute value of the curvature radius r or an absolute value or another unspecified parameter.
(2) Also regarding claim 1, it is not clear how the absolute value is “calculated”, because (a) Applicants do not specifically claim how the absolute value is calculated, and (b) unless there is one and only one way to calculate the absolute value, the calculated curvature radius r would vary depending on the calculation method, which Applicants do not specifically claim.
(3) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the method or formula of calculating the absolute value of the curvature radius r recited on lines 11-12.
(4) Further regarding claim 1, it is not clear how “a regression line obtained from a relationship between X-ray peak position ωi and position Xi” recited on lines 12-13 is defined, and whether there is a single regression line for each measurement result, because (a) it appears that Applicants refer to the regression lines shown in Figs. 5-8 of current application, (b) however, these regression lines would vary depending on the software tool that is used for analysis of the measurement results, (c) therefore, when there are two software tools such as Mathematica and MATLAB show different regression lines, one of ordinary skill in the art would not be able to know and determine 
(5) Still further regarding claim 1, it is not clear what the “X-ray peak position ωi” recited on line 13 refers to, because (a) it is not clear whether the “X-ray peak position ωi” is a physical position or an angular position, and (b) if it is the angular position, it is not clear how the angular position of the “X-ray peak position ωi” and the physical position Xi can form any relationship recited on lines 12-13.
(6) Still further regarding claim 1, it is not clear how the “plurality of positions Xi (i = 1, 2, 3, …, n)” recited on lines 15-16 are determined, and it is not clear what the number of n is, because (a) it is not clear how the claimed “plurality of positions Xi” are determined, and (b) it is not clear what the number n refers to, and it is not clear whether the measurement results are the same regardless of the number n.
(7) Still further regarding claim 1, it is not clear what “a straight line passing through a center of the RAMO4 substrate” recited on lines 16-17 refers to, because (a) it is not clear whether the straight line can be along any direction since, unless the RAMO4 substrate is perfectly isotropic, the direction of the straight line would be critical in the claimed formulas, and (b) the “center of the RAMO4 substrate” is located inside the RAMO4 substrate, and it is not clear how the X-ray rocking curve can be measured for the claimed positions deep inside the RAMO4 substrate.
(8) Still further regarding claim 1, it is not clear what the “mean value of ωi” recited on line 22 refers to, and it is not clear whether the “mean value of ωi” is simply 4 substrate as recited on lines 15-17.
(9) Still further regarding claim 1, it is not clear how and why the X-ray peak position ωi and the “mean value of ωi” are different such that ωi - “mean value of ωi” is nonzero, and it is not clear whether the X-ray rocking curved is measured under different conditions at different locations Xi; please note that, when ωi - “mean value of ωi” = 0, both the denominator and the numerator in the formula recited on line 21 are zero, resulting in incalculable square value of correlation coefficient ρ and thus rendering claim 1 indefinite.
(10) Still further regarding claim 1, it is not clear whether the square value of correlation coefficient ρ is the same regardless of the number n, and if that is not the case, claim 1 is further indefinite since the square value of correlation coefficient ρ varies depending on the number of the measurement positions, which Applicants do not specifically claim, as indicated in the formula recited on line 21 including Xi and n.
(11) Still further regarding claim 1, it is not clear what “a mean value of Xi” recited on lines 22-23 refers to, and it is not clear whether the “mean value of Xi” is nonzero even though the plurality of positions Xi lie on the straight line passing through the center of the RAMO4 substrate as recited on lines 15-17.
(12) Still further regarding claim 1, it is not clear where the origin of the plurality of positions Xi recited on lines 15-16 is located, because (a) it appears that Applicants claim that the man value of Xi is not zero on lines 22-23, and (b) if that is the case, the claimed square value of correlation coefficient ρ would vary depending on where the specifically claim where the origin is located.
(13) Regarding claims 1 and 5, it is not clear whether the values of a and b recited in claim 5 remain the same regardless of the number n recited in claim 1, because when the X-ray peak position ωi is not the same, the mean value of ωi would vary depending on the number of the measurements, which would alter the values of a and b recited in claim 5, which would in turn vary the regression line, rendering claim 1 further indefinite.
(14) Also regarding claims 1 and 5, it is not clear what would happen when the X-ray peak position ωi recited in claim 1 is the same such that ωi = mean value of ωi, because in this case, a = 0 according to the formula recited on line 4 of claim 5, which would suggest that the curvature radius would be zero.
(15) Further regarding claims 1 and 5, it is not clear whether the mean value of Xi is not zero, which claim 5 again appears to suggest, and it is not clear where the origin of the locations of the plurality of positions Xi recited in claim 1 is located to give a nonzero mean value of Xi recited in claim 5.
(16) Still further regarding claims 1 and 5, it is not clear how the claimed curvature radius recited on line 10 of claim 5 can be unambiguously defined, because as the formulas recited in claim 5 indicate, the curvature radius r varies depending on the number of positions Xi and the origin of the positions Xi recited in claim 1, which Applicants do not specifically claim.
Claims 2-5 and 11 depend on claim 1, and therefore, claims 2-5 and 11 are also indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ueta (US 10,411,154)
Komatsu et al. (US 10,304,740)
Takasu et al. (US 10,350,725)
Tashiro et al. (US 10,246,796)
Miyano et al. (US 10,767,277)
Kawasaki et al. (US 6,878,962)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, 

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 18, 2022